DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
	Applicant’s amendments and arguments under the after final consideration program in the reply filed on April 21, 2022 and May 23, 2022 are acknowledged and have been fully considered and reviewed. Claims 13, 15, and 17-18 are pending. Claims 13, 15, and 17-18 are under consideration in the instant office action.  Claims 14 and 16 are canceled by examiner’s amendment in the instant office action as set forth below. Claims 1-12 are previously canceled. Claims 13, 15, and 18 are amended by examiner’s amendments as set forth below. Claims 13, 15, and 17-18 are allowed.
Terminal Disclaimers
	The approved terminal disclaimers filed on May 23, 2022 against Applicant’s issued patents US 10500272 and US 10238739 as per the examiner’s request are acknowledged.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Examiner’s Statement of Reasons for Allowance
The closest prior art is Busoi et al. (US 2008/0287524) a reference of record. Busoi et al. teach a method of purifying a surfactant for use in a pharmaceutical formulation, which comprises mixing the surfactant with a solvent and bringing said mixture into contact with a semi-permeable membrane so as to allow impurities present in the surfactant and having a molecular weight lower than the molecular weight cut-off of the membrane to pass through the membrane, whilst retaining the purified surfactant (see abstract and claim 1). A method as claimed in claim 1, wherein the surfactant is a non-ionic surfactant (see claim 11). Membrane filtration is a technique widely used in the life sciences, most commonly for the separation, purification or concentration of proteins. Depending on membrane type it can be classified as microfiltration (membrane pore size between 0.1 and 10 microns) or ultrafiltration (membrane pore size between 0.001 and 0.1 microns). Ultrafiltration membranes are used for concentrating dissolved molecules (protein, peptides, nucleic acids, carbohydrates, and other biomolecules), desalting or exchanging buffers, and gross fractionation. An ultrafiltration membrane retains molecules that are larger than the pores of the membrane, while smaller molecules such as salts, solvents and water, which are 100% permeable, freely pass through the membrane. There are two main membrane filtration methods: in Single Pass/Dead End/Direct Flow Filtration (DFF), the fluid to be filtered is directed perpendicular to the membrane. In Cross Flow/Tangential Flow Filtration (TFF), the fluid flows tangential to the surface of the membrane; TFF solves the problem of membrane clogging by re-circulating the retentate (paragraph 15). A potentially useful solvent system for this purpose would be a mixture of a pharmaceutically acceptable polar solvent, such as ethanol, and a surfactant. The surfactant in general acts as a solubiliser or emulsifier in the stabilized liquid formulation. Many useful surfactants are condensation products of an alkylene oxide, such as ethylene oxide, and a fatty acid or fatty alcohol. Polyoxyl castor oils and polysorbates (ethoxylated sorbitan esters), in particular, have been found to be of value in the invention. In appropriate cases, the surfactant may consist of a mixture of surfactant compounds (see paragraph 35). The surfactant may be of any type including ionic and non-ionic, but is preferably non-ionic. In one embodiment of the invention, the surfactant to be purified is a polyoxyl castor oil such as Cremophor.RTM. EL or ELP. Cremophor.RTM. EL or ELP forms large polar micelles in aqueous solutions, which will be retained by the membrane during filtration; the critical micelle concentration is approximately 0.02%. In contrast, smaller molecules, which can cause degradation of active agents such as paclitaxel, do not form micelles and will pass through the membrane. Such impurities may be ionic species, e.g. carboxylate anions or metal cations, or non-ionic species. The purified surfactant may also have a lower concentration of fatty acids than commercially available Cremophor.RTM. ELP (paragraph 0031). However, as Applicant clearly indicated Busoi relates to a method of purifying a surfactant in which the impurities pass through the filter, retaining the purified surfactant. See para. [0016]. In other words, Busoi relates to a method in which the surfactant to be purified does not pass through the filter to be collected in the filtrate.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Brandon A. Chan on May 23, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
1-12. (Canceled)
13. (Currently Amended) A process for preparing a pharmaceutically acceptable composition comprising steps of: (a) filtering a polysorbate 80 m, to provide purified polysorbate 80  polysorbate 80 

14. (Canceled) 

15. (Currently Amended) The process of claim 14, wherein the purified polysorbate 80 contains less than 0.85 ppm acetaldehyde.

16. (Canceled) 

17. (Previously Presented) The process of claim 16, wherein step (a) comprises: filtering non- aqueous polysorbate 80 through a polypropylene filter having a pore size between 5-50 m.

18. (Currently Amended) The process of claim 13, wherein the purified polysorbate 80 is a bulk preparation of purified polysorbate 80 having a volume of at least 50 liters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619